DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 07/07/2022 regarding application 17/214,642. In Applicant’s amendment:
Claims 1, 12, 14 and 17 have been amended.
Claims 2-3, 6, 13, 15, 18 and 20 have been canceled. 
	Claims 1, 4-5, 7-12, 14, 16-17 and 19 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 07/07/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3. 		Applicant’s arguments, see page 11 filed on 07/07/2022, with respect to the Claim Objection for Claim 14 has been fully considered and is found to be persuasive.  
		The Claim Objection to Claim 14 has been withdrawn. Please note Examiner adds a Claim Objection(s) to Claims 1, 12 and 17 based on Applicant’s amendments. See Examiner comments shown below in the Claim Objections section.
4.		Applicant’s arguments, see pages 9-12 filed on 07/07/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-2, 6-12 and 16-24 have been fully considered and is found to be not persuasive. 
Therefore, the 35 U.S.C. § 101 rejection of Claims 1, 4-5, 7-12, 14, 16-17 and 19 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see pages 13-16 filed on 07/07/2022, with respect to the 35 U.S.C. § 102 (a) (1) Claim Rejections for Claims 1-2, 5-13, 15-18 and 20 have been fully considered and is found to be persuasive.  See Examiner comments regarding Examining Claims with Respect to the Prior Art Section shown below.

Claim Objections
6.		Claims 1, 12 and 17 are objected to because of the following informalities:  
		Claims 1, 12 and 17 recite the following limitation(s): “determining, during a training 	phase of a neural network implementing machine learning, a per-use licensing cost of one or more 	licensable resources available to one or more computing devices and a cost of using existing 	capabilities of the one or more computing [[device]] by using workload analytics from the one or 	more computing devices to build a use history of workloads similar to or the same as a workload 	scheduled to be executed by a computing device of the one or more computing devices”. Examiner 	notes a minor informality regarding the phrase “one or more computing device”. This phrase 	should read as “one or more computing devices.”
		Appropriate correction is required.

Response to 35 U.S.C. § 101 Arguments
7. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1, 4-5, 7-12, 14, 16-17 	and 19 have been fully considered, but they are found not persuasive (see Applicant Remarks, 	Pages 11-13, dated 07/07/2022). Examiner respectfully disagrees. 
Argument #1
(A).	Applicant argues that Claims 1, 4-5, 7-12, 14, 16-17 and 19 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 11-13, dated 07/07/2022). Examiner respectfully disagrees.
		In response, these abstract idea limitations (as identified below in the 35 U.S.C. § 101 analysis section), These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions (including sales activities or behaviors and/or business relations).
		Additionally, and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) via the use of pen and paper as a physical aid. The use of "physical aids" in implementing the abstract mental process, does not preclude the claims from reciting an abstract idea. See MPEP § 2106.04(a) III C.
 “These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
That is, other than reciting (e.g., “a neural network implementing machine learning…”, “automatically licensing….”, “a processor”, “a memory” & “a computing device”, etc…), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” Grouping which pertains to (1) commercial interactions (including sales activities or behaviors and/or business relations) and additionally and/or alternatively as “Mental Processes”, which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) via the use of pen and paper as a physical aid. 
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Independent Claims 1, 12 and 17: The additional element(s) concerning the “neural network implementing machine learning…” and the “one or more computing devices” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “determining a per-use licensing cost of one or more licensable resources available ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer.
Independent Claims 1, 12 and 17: The additional element(s) concerning the “licensing the licensing resource without user input” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “using the licensable resource for execution of the workload at the scheduled time in response to determining that, at the time the workload is scheduled for execution, the per-use licensing cost of the licensable resource is less than using the existing capabilities ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer.
Dependent Claims 4-5, 7-11, 14, 16 and 19:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 12 and 17. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1, 4-5, 7-12, 14, 16-17 and 19 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Argument #2
(B). 	Applicant argues that Independent Claim 1 makes clear that the comparison considers the state of the licensable resource and the state of the existing capabilities of the computing device at the time of execution of the workload, and which therefore does not constitute an abstract idea under step 2a prong 1 of the 35 U.S.C. 101 analysis (see Applicant Remarks, Pages 12, dated 07/07/2022). Examiner respectfully disagrees.
		Examiner responds by stating that there is nothing reflective of hardware or software shown in Independent Claims 1, 12 and 17 that specifically recites technically “how” the computer is able to maintain the license of the licensable resource until completion of execution of the workload and then waits for additional results from the cost comparator 210 before revoking or maintaining the license of the licensable resource. This is achieved by “license distributor” 212 (emphasis added). License distributor 212 licenses the licensable resource of the computing device by interacting with the computing device to authorize use of the licensable resource so that an operating system of the computing device will recognize that the licensable resource is available for execution of workloads. 
		Regarding the “comparison” step, Examiner maintains that a person can write down via pen to paper as a physical aid: “comparing a per-use licensing cost associated with using a licensable resource (e.g., hardware resource such as a GPU, accelerator, an additional CPU, FPGA, remote access of a BMC, one or more ports of a network switch) for execution of the workload (e.g., where a workload is a sequence of a program code, an application, a sequence of instructions that has a defined start and defined end time which can be scheduled). This can be compared to a cost of existing capabilities of the computing device for execution of the workload, wherein the per-use licensing cost and/or cost of using existing capabilities include costs associated with execution time of the workload. Examiner interprets this step as a certain method of organizing human activities commercial interactions (including sales activities or behaviors and/or business relations). Alternatively, this step is a mental process which is reminiscent of concepts performed in the human mind (which include observation(s) and/or judgment(s)). 
Argument #3
(C).	Applicant argues that Claims 1, 4-5, 7-12, 14, 16-17 and 19 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 11-13, dated 07/07/2022). Examiner respectfully disagrees.
		Accordingly it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as “comparing the cost of using a licensable resource versus using an existing resource where the costs are associated with execution time and then selecting the lowest cost option reduces the cost of computing resources…”], which is not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. 	Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put, yet 	do not present any clear, genuine 	technological improvement, in how computers 	carry out basic functions as scrutinized by the 	Federal Circuit in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit 	No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 	119 USPQ2d 1739” hereinafter 	“Elec. Power Grp” page 1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 	3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools (e.g., during a training 	phase of a neural network “applying” machine learning”) to aid the above abstract process” itself 	(e.g., determining a per-use licensing cost of one or more licensable resources available to one or 	more computing devices and a cost of using existing capabilities of the one or more computing 	devices by using workload analytics from one or more computing devices…) (similar to “Elec. 	Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 119 	USPQ2d 1739 No. 2015-	1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last sentence), or used in 	conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp., U.S. 	Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 2016 BL 344522, 839 F.3d 	1138” supra p.1481 last 2 ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of “comparing the cost of using a licensable resource versus using an existing resource where the costs are associated with execution time and then selecting the lowest cost option reduces the cost of computing resources…”, wherein a person can write down via pen to paper as a physical aid: “comparing a per-use licensing cost associated with using a licensable resource (e.g., hardware resource such as a GPU, accelerator, an additional CPU, FPGA, remote access of a BMC, one or more ports of a network switch) for execution of the workload (e.g., where a workload is a sequence of a program code, an application, a sequence of instructions that has a defined start and defined end time which can be scheduled). This can be compared to a cost of existing capabilities of the computing device for execution of the workload, wherein the per-use licensing cost and/or cost of using existing capabilities include costs associated with execution time of the workload.
		Moreover, Independent Claims 1, 12 and 17 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a computing device”, “a processor”, “one or more computing devices”, “automatically license….”, “neural network implementing machine learning…”, & “a memory”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). This requires the use of software to tailor information and provide the results to a user on a generic computer (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)). These claims specify that the abstract idea of monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses in a workload services environment which relates to activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field (see FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)).
		Independent Claims 1, 12 and 17: The additional element(s) concerning the “neural network implementing machine learning…” and the “one or more computing devices” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “determining a per-use licensing cost of one or more licensable resources available ” via mere instructions to apply a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). These claims require the use of software to tailor information and provide the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Independent Claims 1, 12 and 17: The additional element(s) concerning the “licensing the licensing resource without user input” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “using the licensable resource for execution of the workload at the scheduled time in response to determining that, at the time the workload is scheduled for execution, the per-use licensing cost of the licensable resource is less than using the existing capabilities ” via mere instructions to apply a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). These claims require the use of software to tailor information and provide the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Dependent Claims 4-5, 7-11, 14, 16 and 19 recite additional elements such as (e.g., “a computing device”, “edge computing device”, “licensable resource”, “a processor” & “a memory”, “hardware resource”, “software resource”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Furthermore, Examiner refers Applicant to the October 2019 Update: Subject Matter Eligibility Guidance document regarding “An Improvement in the Functioning of a Computer or an Improvement to Other Technology or Technical Field.” This document recites the following: “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., “thereby increasing the bandwidth of the channel”).
Examiner interprets according to the BRI of the claims (in particular; the limitations shown in Independent Claims 1, 12 and 17), that these limitations do not technically explain how (1) “training” is setup and executed for the use history builder in order to populate the use history, refine and re-train the results of the use history and prepopulate data input by a user, received from another source to train the use history builder. Also (2) there is no detail showing and reciting the “license orchestrator” which works with a local license orchestrator in an edge computing device to manage per-use licenses where the edge computing device 110 has compute capability to calculate when a per-use license is a more cost-effective solution compared to existing capabilities of the edge computing device 110, edge side equipment, POS computer 118, etc. Thirdly, Independent Claims 1, 12 and 17 do not recite how the license distributor is able to automatically license the licensable resource of the computing device without any user input. Fourth, the “machine learning” step is current recited as “mere instructions to apply (e.g., “neural network implementing machine”, with the keyword being “implementing” which is synonymous with “applying”) a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). These claims require the use of software to tailor information and provide the results to the user on a computer. Considering these 4 factors, Examiner determines that the claim limitations shown in Independent Claims 1, 12 and 17 do not integrate the judicial exception into a practical application under step 2a prong 2 of the 35 U.S.C. 101 analysis. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 4-5, 7-12, 14, 16-17 and 19 are directed to the abstract idea and do not recite additional elements that integrate into a practical application.]
Therefore, the Examiner maintains that Claims 1, 4-5, 7-12, 14, 16-17 and 19 are ineligible via the 35 U.S.C. 101 analysis.

Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1, 4-5, 7-12, 14, 16-17 and 19 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.		Claims 1, 4-5, 7-12, 14, 16-17 and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
		Step 1: Claims 1, 4-5, 7-12, 14, 16-17 and 19 are each focused to a statutory category 	namely, a “system” or an “apparatus” (Claims 1, 4-5 and 7-11), a “method” or a “process” (Claims 	12, 14 and 16) and a “non-transitory computer-readable storage medium” or “article of 	manufacture” (Claims 17 and 19).
Examiner Note: Examiner has referred back to Applicant’s Specification to determine how the “medium Claims 17 and 19” are specifically defined. According to Applicant’s Specification ¶ [0019]: “Any combination of one or more computer readable medium may be utilized. The computer readable medium may be a computer readable storage medium. The computer readable storage medium may be a storage device storing the code. The storage device may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, holographic, micromechanical, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Based on Applicant’s Specification ¶ [0019], Examiner determines that no signals per se (“In re Nujiten”) rejection should be applied. 
Therefore, Claims 17 and 19 are focused as a statutory category namely, a “non-transitory computer readable medium” or “article of manufacture”, and thus are proper.
Step 2A Prong One: Independent Claims 1, 12 and 17 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 1);
		“determining, during a training phase of a per-use licensing cost of one or more licensable resources available and a cost of using existing capabilities of  by using workload analytics to build a use 	history 	of workloads similar to or the same as a workload scheduled to be executed ” (see Independent Claims 1, 12 and 17);
		“determining that the workload is scheduled to be executed comprising a licensable resource available for execution of the workload 	at a time the workload is scheduled for execution” (see Independent Claims 1, 12 and 17);
		“comparing a per-use licensing cost associated with using the licensable resource for 	execution of the workload with a cost of using existing capabilities for 	execution of the workload, wherein the per-use licensing cost and/or the cost of using existing 	capabilities include costs associated with execution time of the workload” (see Independent 	Claims 1, 12 and 17);
		“licensing the licensing resource without user input and using the 	licensable resource for execution of the workload at the scheduled time in response to 	determining that, at the time the workload is scheduled for execution, the per-use licensing cost 	of the licensable resource is less than using the existing capabilities ” 	(see Independent Claims 1, 12 and 17);
		“using the existing capabilities to execute the workload at the 	scheduled time without licensing the licensable resource in response to determining that, at the 	time the workload is scheduled for execution, using the existing capabilities is less than the per-use licensing cost” (see Independent Claims 1, 12 and 17).
		These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) commercial interactions (including sales activities or behaviors and/or business relations).
		Additionally, and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) via the use of pen and paper as a physical aid. The use of "physical aids" in implementing the abstract mental process, does not preclude the claims from reciting an abstract idea. See MPEP § 2106.04(a) III C.
 “These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
That is, other than reciting (e.g., “a neural network implementing machine learning…”, “automatically licensing….”, “a processor”, “a memory” & “a computing device”, etc…), nothing in the claim elements precludes the steps from being performed as “Certain Methods of Organizing Human Activities” Grouping which pertains to (1) commercial interactions (including sales activities or behaviors and/or business relations) and additionally and/or alternatively as “Mental Processes”, which pertains to (2) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s)) and/or (3) via the use of pen and paper as a physical aid. 
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Independent Claims 1, 12 and 17: The additional element(s) concerning the “neural network implementing machine learning…” and the “one or more computing devices” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “determining a per-use licensing cost of one or more licensable resources available ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer.
Independent Claims 1, 12 and 17: The additional element(s) concerning the “licensing the licensing resource without user input” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “using the licensable resource for execution of the workload at the scheduled time in response to determining that, at the time the workload is scheduled for execution, the per-use licensing cost of the licensable resource is less than using the existing capabilities ” to the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer.
Dependent Claims 4-5, 7-11, 14, 16 and 19:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as previously described in Claims 1, 12 and 17. 
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1, 4-5, 7-12, 14, 16-17 and 19 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processor” (see Independent Claim 1);
“a memory that stores code executable by the processor to” (see Independent Claim 1);
		“determining, during a training phase of a neural network implementing 	machine learning, a per-use licensing cost of one or more licensable resources available to one 	or more computing devices and a cost of using existing capabilities of the one or more computing 	devices by using workload analytics from the one or more computing devices to build a use 	history 	of workloads similar to or the same as a workload scheduled to be executed by a 	computing device of the one or more computing devices” (see Independent Claims 1, 12 and 17);
		“determining that the workload is scheduled to be executed by the computing device, 	the computing device comprising a licensable resource available for execution of the workload 	at a time the workload is scheduled for execution” (see Independent Claims 1, 12 and 17);
		“comparing a per-use licensing cost associated with using the licensable resource for 	execution of the workload with a cost of using existing capabilities of the computing device for 	execution of the workload, wherein the per-use licensing cost and/or the cost of using existing 	capabilities include costs associated with execution time of the workload” (see Independent 	Claims 1, 12 and 17);
		“automatically licensing the licensing resource without user input and using the 	licensable resource for execution of the workload at the scheduled time in response to 	determining that, at the time the workload is scheduled for execution, the per-use licensing cost 	of the licensable resource is less than using the existing capabilities of the computing device” 	(see Independent Claims 1, 12 and 17);
		“using the existing capabilities of the computing device to execute the workload at the 	scheduled time without licensing the licensable resource in response to determining that, at the 	time the workload is scheduled for execution, using the existing capabilities of the computing 	device is less than the per-use licensing cost” (see Independent Claims 1, 12 and 17).
		Independent Claims 1, 12 and 17 recite additional elements that do not integrate the 	
	abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a computing device”, “a processor”, “one or more computing devices”, “automatically license….”, “neural network implementing machine learning…”, & “a memory”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Independent Claims 1, 12 and 17: The additional element(s) concerning the “neural network implementing machine learning…” and the “one or more computing devices” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “determining a per-use licensing cost of one or more licensable resources available ” via mere instructions to apply a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). These claims require the use of software to tailor information and provide the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Independent Claims 1, 12 and 17: The additional element(s) concerning the “licensing the licensing resource without user input” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “using the licensable resource for execution of the workload at the scheduled time in response to determining that, at the time the workload is scheduled for execution, the per-use licensing cost of the licensable resource is less than using the existing capabilities ” via mere instructions to apply a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). These claims require the use of software to tailor information and provide the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Dependent Claims 4-5, 7-11, 14, 16 and 19 recite additional elements such as (e.g., “a computing device”, “edge computing device”, “licensable resource”, “a processor” & “a memory”, “hardware resource”, “software resource”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1, 4-5, 7-12, 14, 16-17 and 19 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Step 2B: Claims 1, 4-5, 7-12, 14, 16-17 and 19 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure such as ((1) “a processor” as shown in Applicant’s Specification ¶ [0025] where “code may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus”, (2) “memory” as shown in Applicant’s Specification ¶ [0020] where “more specific examples (a non-exhaustive list) of the storage device would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory ("RAM"), a read-only memory ("ROM"), an erasable programmable read-only memory ("EPROM" or Flash memory), a portable compact disc read-only memory ("CD-ROM"), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing”, (3) “a computing device” as shown in Applicant’s Specification ¶ [0021] where “code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server” and (4)  “software code” as shown in Applicant’s Specification ¶ [0021] where “code for carrying out operations for embodiments may be written in any combination of one or more programming languages including an object oriented programming language such as Python, Ruby, R, Java, Java Script, Smalltalk, C++, C sharp, Lisp, Clojure, PHP, or the like, and conventional procedural programming languages, such as the "C" programming language, or the like, and/or machine languages such as assembly languages”) that in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
		Independent Claims 1, 12 and 17 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a computing device”, “a processor”, “one or more computing devices”, “automatically license….”, “neural network implementing machine learning…”, & “a memory”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). These claims require the use of software (e.g., see Applicant’s Specification ¶ [0085]: “wherein the use history builder uses a neural network to implement or “apply” the machine learning”) to tailor information and provide the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Independent Claims 1, 12 and 17: The additional element(s) concerning the “neural network implementing machine learning…” and the “one or more computing devices” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “determining a per-use licensing cost of one or more licensable resources available ” via mere instructions to apply a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). These claims require the use of software to tailor information and provide the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Independent Claims 1, 12 and 17: The additional element(s) concerning the “licensing the licensing resource without user input” in conjunction with the limitations shown in Independent Claims 1, 12 and 17, merely narrow the abstract ideas concerning “using the licensable resource for execution of the workload at the scheduled time in response to determining that, at the time the workload is scheduled for execution, the per-use licensing cost of the licensable resource is less than using the existing capabilities ” via mere instructions to apply a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). These claims require the use of software to tailor information and provide the results to the user on a computer. Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
		Dependent Claims 4-5, 7-11, 14, 16 and 19 recite additional elements such as (e.g., “a computing device”, “edge computing device”, “licensable resource”, “a processor” & “a memory”, “hardware resource”, “software resource”, etc…) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. This reflects mere instructions to apply a judicial exception pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data concerning a license orchestrator to most efficiently distribute fee-based licenses using a computer in a workload services environment (see MPEP § 2106.05 (h)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others:  Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). Storing and Retrieving Information in Memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Arranging a Hierarchy of Groups / Sorting Information, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). Electronic Recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1, 4-5, 7-12, 14, 16-17 and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1, 4-5, 7-12, 14, 16-17 and 19 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
11. 		Examiner deems that the grounds of prior art rejection(s) has been or have been 	overcome for Independent Claims 1, 12 and 17. Therefore, Claims 1-2, 5-13, 15-18 and 20 have 	been fully considered and is found to be persuasive over the prior art 35 U.S.C. 102 (a) (1) 	rejection.
		Please note that the 35 U.S.C. 101 rejection for Claims 1, 4-5, 7-12, 14, 16-17 and 19 	and a minor claim informality for limitation(s) shown in the Claim Objections Section for Claims 	1, 12 and 17 still persists.
		Specifically, regarding Independent Claims 1, 12 and 17, none of these references listed 	and/or searched either individually or in combination teach:
	- 	“determining, during a training phase of a neural network implementing machine 	learning, a per-use licensing cost of one or more licensable resources available to one or more 	computing devices and a cost of using existing capabilities of the one or more computing 	devices by using workload analytics from the one or more computing devices to build a use 	history 	of workloads similar to or the same as a workload scheduled to be executed by a 	computing device of the one or more computing devices” (see Independent Claims 1, 12 and 17).
		The closest prior arts are as follows:
		1) US PG Pub (US 2015/0095089 A1) – Workload Management for License Cost 	Optimization – 	hereinafter Ginis.
		2) US PG Pub (US 2016/0253211 A1) – Smart Cloud Workload Balancer – hereinafter 	Franco.
		3) US PG Pub (US 2021/0014114 A1) – Methods, Apparatus, and Articles of Manufacture 	for Workload Placement in an Edge Environment – hereinafter Doshi.
		 Regarding the Ginis reference, Ginis teaches that the workload change 	evaluator 102 may be configured to determine resource consumption values for both capacity 	and cost in scenarios in which workloads are moved among different computing devices and/or 	when machine 	processors are upgraded. In this way, the workload change 	evaluator 102 provides a historical analysis of contributions of individual or groups of workloads 	to incur license costs, and enables the prediction of changes in license costs in response to 	changes in workload activities and/or 	other hardware/software changes within the license 	environment 104. The cost estimator 130 may execute many of the estimation processes 	described above with respect to the cost estimator 128, in conjunction with consideration of 	both a source and target processor and 	respective, associated cost metrics, relative to execution 	of the potential workload change. Accordingly, as described herein, the user of the license 	environment 104 may be enabled to make timely and accurate determinations regarding 	whether, when, and how to implement the potential workload change.
Therefore, Ginis either individually or in combination does not teach or suggest teach:
	- 	“determining, during a training phase of a neural network implementing machine 	learning, a per-use licensing cost of one or more licensable resources available to one or more 	computing devices and a cost of using existing capabilities of the one or more computing 	devices by using workload analytics from the one or more computing devices to build a use 	history 	of workloads similar to or the same as a workload scheduled to be executed by a 	computing device of the one or more computing devices” (see Independent Claims 1, 12 and 17).
		Regarding the Franco reference, Franco teaches the software license cost is calculated 	based on a number of VMs running a software application subject to a respective software license 	agreement. The SCWB 13 dynamically analyzes the software license cost model and calculates a 	total cost of cloud computing and generates a new VM topology with minimum total cost subject 	real-time content of the ODB 21, as described in FIGS. 7A and 7B infra. The SCWB 13 of the 	present invention dynamically optimizes workload distribution of virtual machines (VMs) over 	physical servers in the cloud computing system such that performing the workload in pursuant to 	an optimized workload distribution minimizes software license cost of the cloud computing 	system. To optimize workload distribution, the SCWB 13 takes system information into account 	in building a software license cost model. See description of the ODB 21 for examples of the 	system information. The software license cost model may differ based on licensing objectives such 	as licensing per physical machines, licensing per processors, licensing per cores, licensing by sub-	capacity differentiation of software costs by processor type, etc. In one embodiment of the 	present invention, the software license cost is calculated based on a number of VMs running a 	software application subject to a respective software license agreement.
Therefore, Franco either individually or in combination does not teach or suggest teach:
	- 	“determining, during a training phase of a neural network implementing machine 	learning, a per-use licensing cost of one or more licensable resources available to one or more 	computing devices and a cost of using existing capabilities of the one or more computing 	devices by using workload analytics from the one or more computing devices to build a use 	history 	of workloads similar to or the same as a workload scheduled to be executed by a 	computing device of the one or more computing devices” (see Independent Claims 1, 12 and 17).
		Regarding the Doshi reference, Doshi teaches that the entity that owns and/or operates 	the software distribution platform may be a developer, a seller, and/or a licensor of software. The 	third parties may be consumers, users, retailers, OEMs, etc., who purchase and/or license the 	software for use and/or re-sale and/or sub-licensing. The software distribution 	platform 805 includes one or more servers and one or more storage devices. Examples of 	workloads to be executed in an edge environment include autonomous driving computations, 	video surveillance monitoring, machine learning model executions, and real time data analytics. 	Telemetry can be used by orchestrators, schedulers, etc., to determine a quantity, quantities, 	and/or 	type of computation tasks to be scheduled for execution at which resource or portion(s) 	thereof, and an expected time to completion of such computation tasks based on 	historical and/or current (e.g., instant or near-instant) telemetry. For example, a core of a multi-	core central processing unit (CPU) can generate over a thousand different varieties of information 	every fraction of a second using a performance monitoring unit (PMU) sampling the core and/or, 	more generally, the multi-core CPU. Periodically aggregating and processing all such telemetry in 	a given edge platform, 	edge node, etc., can be an arduous and cumbersome process.
		The orchestrator 202 of the illustrated example selects the edge tier and edge platform 	placement with the optimal operating parameter percentage (e.g., 70%, largest aggregate of 	desired operating parameters, etc.) and compares the operating parameter percentage to a 	threshold (e.g., 75%, 80%, 90%, etc.). If the orchestrator 202 determines that the operating 	parameter percentage satisfies the threshold, the machine-readable instructions 308 proceed to 	block 608 and the orchestrator 202 implements the workload at the candidate tier edge 	placement.
Therefore, Doshi either individually or in combination does not teach or suggest teach:
	- 	“determining, during a training phase of a neural network implementing machine 	learning, a per-use licensing cost of one or more licensable resources available to one or more 	computing devices and a cost of using existing capabilities of the one or more computing 	devices by using workload analytics from the one or more computing devices to build a use 	history 	of workloads similar to or the same as a workload scheduled to be executed by a 	computing device of the one or more computing devices” (see Independent Claims 1, 12 and 17).
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US PG Publications and/or US Patent Documents
US Patent # (US 10,701,141B2) – Managing Software Licensing in a Disaggregated Environment;
US Patent # (US 8,909,785 B2) – Smart Cloud Workload Balancer;
US Patent # (US 10,671,953 B1) – Systems, apparatus and methods for cost and performance-based movement of applications and workloads in a multiple-provider system;
US Patent # (US 10,592,825 B2) - Application placement among a set of consolidation servers utilizing license cost and application workload profiles as factors;
US PG Pub (US 2021/0014114 A1) - Methods, apparatus, and articles of manufacture for workload placement in an edge environment
US PG Pub (US 2012/0296852 A1) – Determining Workload Cost;
US PG Pub (US 2009/0299791 A1) – Method and System for Management of Licenses;
US PG Pub (US 2007/0106622 A1) – System, Method and Program to Manage Software Licenses
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683